      Case 3:18-cv-05301-RJB Document 128 Filed 10/01/19 Page 1 of 6


 1                                                       THE HONORABLE ROBERT J. BRYAN

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9   CAMERON LUNDQUIST and LEEANA LARA,                    No. 3:18-CV-05301-RJB
     on behalf of themselves and all others similarly
10   situated,                                             STIPULATED MOTION AND
                                                           [PROPOSED] ORDER TO EXTEND
11                            Plaintiffs,                  CASE SCHEDULE
12            v.                                           NOTE ON MOTION CALENDAR:
                                                           OCTOBER 11, 2019
13   FIRST NATIONAL INSURANCE COMPANY
     OF AMERICA, LM GENERAL INSURANCE
14   COMPANY, and CCC INFORMATION
     SERVICES INCORPORATED,
15
                              Defendants.
16

17
            Pursuant to Local Rule 7(d)(1), Plaintiffs Cameron Lundquist and Leeana Lara,
18
     Defendants First National Insurance Company of America, LM General Insurance Company
19
     (“Insurer Defendants”), and Defendant CCC Information Services Inc. (“CCC”), collectively the
20
     “Parties,” hereby stipulate as follows:
21
        1. The parties have diligently pursued discovery and are in the process of conferring about a
22
     number of unresolved discovery requests as well as identifying and producing responsive
23
     documents.
24
        2. The complaint was amended on April 26, 2019 to add CCC Information Services Inc.
25
     (“CCC”) as a defendant, thereby necessitating further written discovery and depositions. CCC
26
     filed its Answer on June 3, 2019.
27

28

                                                            STIPULATED MOTION AND [PROPOSED]
                                                            ORDER TO EXTEND CASE SCHEDULE
                                                            (No. 3:18-cv-05301-RJB)
      Case 3:18-cv-05301-RJB Document 128 Filed 10/01/19 Page 2 of 6


 1
        3. After many weeks of intensive negotiation, Plaintiffs and CCC are also in the process of
 2
     finalizing a proposed protective order as well as proposed protocols for the production of
 3
     electronically stored information (ESI). Once those documents are filed, Plaintiffs and CCC
 4
     expect that substantial completion of production of ESI relating to class certification will take
 5
     several weeks.
 6
        4. Because ESI discovery between Plaintiffs and CCC has only just begun, Plaintiffs and
 7
     CCC agree that additional time is needed for written discovery and depositions, including the
 8
     production of electronically stored information noted above.
 9
        5. The current case schedule imposes an October 4, 2019 deadline for Plaintiffs to file their
10
     Motion for Class Certification. Plaintiffs and CCC agree that more time is needed in order to
11
     finalize discovery related class certification issues. While the Insurer Defendants believe
12
     Plaintiffs have had more than enough time to take class related discovery from both the Insurer
13
     Defendants and CCC in order to file their Motion for Class Certification, the Insurer Defendants
14
     do not dispute that CCC was added to the case in the past several months, and as a result, CCC
15
     may need more time to prepare its defense to class certification.
16
        Based on the foregoing, the parties stipulate and agree that good cause exists to continue the
17
     case schedule as follows:
18
         Plaintiffs’ class certification motion and   Jan. 31, 2020
19       expert disclosures due
20
         Disclosure of any non-certification          April 15, 2020
21       related expert testimony by Plaintiffs
         under RFCP 26(a)(2) due
22
         All motions related to discovery must be     June 15, 2020
23       filed by
24       Deposition of Plaintiffs’ class              March 31, 2020
         certification experts to be completed by
25

26       Defendants’ class certification response     March 31, 2020
         and expert disclosures due
27
         Fact Discovery completed by                  July 31, 2020
28

                                             2                 STIPULATED MOTION AND [PROPOSED]
                                                               ORDER TO EXTEND CASE SCHEDULE
                                                               (No. 3:18-cv-05301-RJB)
      Case 3:18-cv-05301-RJB Document 128 Filed 10/01/19 Page 3 of 6


 1      Deposition of Defendants’ class                April 30, 2020
        certification experts to be completed by
 2

 3      Plaintiffs’ reply in support of motion for     April 30, 2020
        class certification due
 4
        Disclosure of any non-certification            June 15, 2020
 5      related expert testimony by Defendants
        under RFCP 26(a)(2)
 6
        All dispositive motions must be filed by       Sept. 1, 2020
 7

 8      Mediation per CR 39.1(c)(3) held no            Jul. 15, 2020
        later than
 9
        Expert Discovery completed by                  Aug. 3, 2020
10
        Responses to dispositive motions must be Oct. 1, 2020
11      filed by
12      Replies in support of dispositive motions      Oct. 15, 2020
13      must be filed by

14      Letter of Compliance as to CR 39.1 filed       Jul. 15, 2020
        by
15
        Motions in limine should be filed by           Oct. 30, 2020
16
        Agreed pretrial order lodged with the          Oct. 30, 2020
17      court by
18
        Trial briefs, proposed voir dire and jury      Oct. 30, 2020
19      instructions due

20      Pretrial Conference will be held at 8:30       Nov. 6, 2020
        a.m. on
21
        Trial to begin                                 Nov. 16, 2020
22

23
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
24
     DATED this _____ day of October, 2019.
25

26
                                                     ROBERT J. BRYAN
27                                                   UNITED STATES DISTRICT JUDGE

28

                                            3                  STIPULATED MOTION AND [PROPOSED]
                                                               ORDER TO EXTEND CASE SCHEDULE
                                                               (No. 3:18-cv-05301-RJB)
     Case 3:18-cv-05301-RJB Document 128 Filed 10/01/19 Page 4 of 6


 1   Dated: October 1, 2019                 Respectfully submitted,

 2   s/ Steve W. Berman                     s/ Kathleen M. O’Sullivan
     Steve W. Berman, WSBA No. 12536        Kathleen M. O’Sullivan, WSBA No. 27850
 3
     Hagens Berman Sobol Shapiro LLP        Perkins Coie LLP
 4   1301 2nd Avenue, Suite 2000            1201 Third Avenue, Suite 4900
     Seattle, WA 98101                      Seattle, WA 98101
 5   Telephone: (206) 623-7292              Telephone: (206) 359-8000
     Facsimile: (206) 623-0594              Facsimile: (206) 359-9000
 6   Email: steve@hbsslaw.com               Email: kosullivan@perkinscoie.com

 7   Robert B. Carey (pro hac vice)         Kathleen P. Lally (pro hac vice)
     John M. DeStefano (pro hac vice)       Latham & Watkins LLP
 8   Hagens Berman Sobol Shapiro LLP        330 North Wabash Avenue, Suite 2800
     11 West Jefferson Street, Suite 1000   Chicago, IL 60611
 9   Phoenix, AZ 85003                      Telephone: (312) 876-7700
     Telephone: (602) 224-2628              Facsimile: (312) 993-9767
10   Email: rob@hbsslaw.com                 Email: kathleen.lally@lw.com
           johnd@hbsslaw.com
11                                          Marguerite M. Sullivan (pro hac vice)
     Marc A. Goldich (pro hac vice)         Jason R. Burt (pro hac vice)
12   Axler Goldich LLC                      Latham & Watkins LLP
     1520 Locust Street, Suite 301          555 Eleventh Street, NW, Suite 1000
13   Philadelphia, Pennsylvania 19102       Washington, D.C. 20004
     Telephone: (267) 534-7400              Telephone: (202) 637-2200
14   Email: mgoldich@axgolaw.com            Facsimile: (202) 637-2200
                                            Email: marguerite.sullivan@lw.com
15                                                 jason.burt@lw.com

16   David Woloshin (pro hac vice)          Steven J. Pacini (pro hac vice)
     Dina Ronsayro (pro hac vice)           Latham & Watkins LLP
17   Astor Weiss Kaplan & Mandel LLP        200 Clarendon Street, 27th Floor
     200 South Broad Street, Suite 600      Boston, MA 02116
18   Philadelphia, PA 19102                 Telephone: (617) 880-4516
     Telephone: (215) 790-0100              Facsimile: (617) 948-6001
19   dwoloshin@astorweiss.com               Email: steven.pacini@lw.com
     dronsayro@astorweiss.com
20                                          Attorneys for Defendant CCC Information
     Attorneys for Plaintiffs               Services Inc.
21

22
                                            s/ John M. Silk
23                                          John M. Silk, WSBA No. 52989
                                            Wilson Smith Cochran Dickerson
24                                          901 Fifth Ave., Suite 1700
                                            Seattle, WA 98164
25                                          Telephone: (206) 623-4100
                                            Facsimile: (206) 623-9273
26                                          Email: silk@wscd.com

27

28

                                        4        STIPULATED MOTION AND [PROPOSED]
                                                 ORDER TO EXTEND CASE SCHEDULE
                                                 (No. 3:18-cv-05301-RJB)
     Case 3:18-cv-05301-RJB Document 128 Filed 10/01/19 Page 5 of 6


 1
                                           James A. Morsch (pro hac vice)
 2                                         Casey T. Grabenstein, (pro hac vice)
                                           Kellie Y. Chen (pro hac vice)
 3                                         Saul Ewing Arnstein & Lehr
                                           161 N. Clark Street, Suite 4200
 4                                         Chicago, IL 60654
                                           Telephone: (312) 876-7100
 5                                         Facsimile: (312) 876-0288
                                           Email: jim.morsch@saul.com
 6                                                casey.grabenstein@saul.com
                                                  kellie.chen@saul.com
 7
                                           Attorneys for Defendants First National
 8                                         Insurance Company of America and LM
                                           General Insurance Company
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  5             STIPULATED MOTION AND [PROPOSED]
                                                ORDER TO EXTEND CASE SCHEDULE
                                                (No. 3:18-cv-05301-RJB)
      Case 3:18-cv-05301-RJB Document 128 Filed 10/01/19 Page 6 of 6


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify under penalty of perjury that on October 1, 2019 a true and correct copy

 3   of the foregoing was filed electronically by CM/ECF, which caused notice to be sent to all

 4   counsel of record.

 5
     DATED this 1st day of October, 2019.
 6
                                                 s/ Steve W. Berman
 7                                               Steve W. Berman, WSBA No. 12536
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6                STIPULATED MOTION AND [PROPOSED]
                                                             ORDER TO EXTEND CASE SCHEDULE
                                                             (No. 3:18-cv-05301-RJB)
